Title: From Thomas Jefferson to Thomas Mann Randolph, 5 June 1825
From: Jefferson, Thomas
To: Randolph, Thomas Mann


Dear Sir
Monticello
June 5. 25
It is not long since I was apprised that the state of your affairs had become doubtful, and only very recently, that they were beyond recovery, I learnt this with the more concern, from a consciousness that no resources within my power could be applied to their redemption; and indeed that the husbanding of these was become the more necessary for the support of the family. your situation is painful, but neither novel nor unfrequent. it is indeed that of a great portion of our countrymen, brought on them, not by their own errors, but by that of our legislators, in subjecting the proportions between the money of the country, and it’s other property to the gambling operations of money brokers. against this no human foresight can guard us. and in the wreck of fortune which these bring on, a ready submission to the laws and faithful observance of right is the only part left us to act. these give us claims on the sympathies of the world, to retain our place in their esteem, and to have the benefit of any casualty which fortune may hereafter offer for our restoration. I hope that to your other pains has not been added that of a moment’s doubt that you can ever want a necessary or comfort of life while I possess any thing. all I have is devoted to the comfortable maintenance of yourself and the family, and to a future provision for them. I have no other use for property. abandon then, dear Sir, to the will of the law the afflicting concerns, which have been hitherto but sources of pain and labour to you. restore yourself to the bosom of your family & friends. they will cherish your happiness as warmly as they ever did, and more so perhaps, as more needing the soothing balm of their affections. with your varied education and the resource of books, you can never want employment of the mind, and some excitement to bodily exercise may perhaps be found in experiments of agriculture, either of new plants or new processes, or perhaps some call into public service. reserve yourself especially for this last chance, which the good will of your fellow citizens, duly cherished, and their confidence in your talents and integrity would ensure to you without a doubt. but first of all things, yield to the necessities which you cannot avert, relieve the grief of the family with which your absence afflicts them, and resume the place in society which is still yours, and is constantly reserved for you and by none more affectionately than by him who has never had a thought but of kindness and respect for youTh: Jefferson